PER CURIAM.
Julio Washington appeals the district court’s judgment granting summary judgment to the defendants and dismissing his employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Washington v. Hampton Roads, CA-01-880-2 (E.D.Va. May 31, 2002). Having granted the motion to submit the case on briefs, we dispense with oral argument because the facts and legal conclusions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.